Citation Nr: 0635290	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-00 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disability.

2.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1996.  This case comes to the Board of Veterans' 
Appeals (Board) from an August 2003 rating decision.  Both 
issues along with a third issue, entitlement to service 
connection for a low back disability, were remanded by the 
Board in July 2005 for further development.  The RO 
subsequently granted service connection for the low back 
disability in a June 2006 rating decision and continued to 
deny the remaining claims in a supplemental statement of the 
case issued in June 2006.


FINDINGS OF FACT

1.  A bilateral hip disability was not present in service and 
is not otherwise shown to be related to service.

2.  A bilateral knee disability was not present in service 
and is not otherwise shown to be related to service.


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006). 

2.  A bilateral knee disability was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  

Prior to its initial adjudication of the claims for service 
connection for bilateral knee and hip disabilities, the RO 
sent the veteran a letter in March 2003 indicating all but 
the fourth element of the duty to notify.  While this letter 
was not complete in notifying the veteran, the veteran has 
not been prejudiced by lack of notification for he was sent 
complete notification letters in November 2004 and July 2005.  
These latter letters included all four required elements of 
the duty to notify from 38 C.F.R. § 3.159 and were followed 
by a final adjudication of the claims in a supplemental 
statement of the case in June 2006.  In addition, both that 
supplemental statement of the case and a previous statement 
of the case issued in October 2003 included the full language 
of 38 C.F.R. § 3.159.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, private medical records 
indicated by the veteran to be relevant, and afforded the 
veteran two VA examinations regarding his claims.  There does 
not appear to be any other evidence, VA or private, relevant 
to the claims at this time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last final adjudication by the RO.  Therefore, the veteran is 
not prejudiced by the Board's adjudication of his claims at 
this time.  See Overton v. Nicholson, No. 02-1814 (U.S. Vet. 
App. September 22, 2006).  

II.  Claims for Service Connection

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all evidence, including that pertinent 
to service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  To establish service 
connection, there must be: 1) a medical diagnosis of a 
current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While the veteran's service medical records do indicate 
complaints of knee and hip pain while in service, there is no 
current diagnosis of a knee or hip disability.  There can be 
no valid claim in the absence of proof of present disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran underwent VA examinations of his joints in July 2003 
and January 2006.  Both examiners concluded by saying that 
the veteran's knees and hips were normal.  Private medical 
records associated with the claims file indicate diagnosis 
and treatment for a low back disability; however, contain no 
references to a current diagnosis or treatment for either 
knee or hip disabilities.

Despite the veteran's contentions that he currently suffers 
from bilateral knee and hip disabilities that are related to 
service, a current diagnosis of neither has been shown or 
documented in the evidence of record.  While the veteran may 
sincerely believe that his current bilateral knee and hip 
pain is related to service, as a lay person, he is not 
competent to render a medical diagnosis or etiological 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For the reasons discussed above, the preponderance 
of the evidence establishes that the veteran currently has no 
bilateral knee or hip disability as a result of service.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hip 
disability is denied.

Entitlement to service connection for bilateral knee 
disability is denied.




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


